The petitioners, adjoining and proximate landowners, sought a writ of mandamus against the building inspector of the city of Lawrence directing him to enforce the zoning ordinance as it stood prior to an amendment passed by the city council on August 19, 1968, reclassifying a parcel of 41,230 square feet from a one and two-family residence district to a multi-family residence district. The trial judge after hearing the case made lengthy and complete findings of fact, on the basis of which he concluded that the amendment would “benefit the public welfare within the meaning of G. L. c. 40A, Section 2,” and was therefore valid. Accordingly,' an order was entered for judgment dismissing the petition. The transcript and the exhibits, which are before us, amply support the trial judge’s findings and conclusions. The parcel in question is adjoined on the west and north by a large district zoned for industry; on the east by a multi-family residence district; and on the south by a small single-family residence district, the three to four acre remnant of what was in 1943 a 130 acre single-family district. The two multi-unit apartment dwellings housing thirty-six families which the owner proposes to build on the presently vacant parcel are in conformance with a “master plan” adopted by the city and would alleviate somewhat the current housing shortage there. Furthermore, the demand for single-family residential units in this area has dwindled as a result of the successive rezoning in 1951 and 1961 of land to the east for a housing project and of land to the west for an industrial park. On these and other facts as found by the trial judge we can discover no basis for concluding that the city council acted outside its powers under c. 40A, § 2, in passing the amendment here attacked. Caires v. Building Commr. of Hingham, 323 Mass. 589, 593-595, 597. Lamarre v. Commissioner of Pub. Works of Fall River, 324 Mass. 542, 544-547. Lanner v. Board of Appeal of Tewksbury, 348 Mass. 220, 228-230.

Order for judgment affirmed.